            Case 2:18-cv-03280-CMR Document 24 Filed 01/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CARMEN WISE
                       Plaintiff,
              v.                                        CIVIL ACTION NO. 18-3280
 NANCY A. BERRYHILL
                       Defendant.

                                            ORDER

       AND NOW, this 12th day of January 2021, upon careful and independent consideration

of Plaintiff’s Request for Review [Doc. No. 9], the response and reply thereto, the administrative

record, and the Report and Recommendation (“R&R”) of United States Magistrate Judge

Timothy R. Rice [Doc. No. 19], and the objections and responses thereto, and for the reasons set

forth in the accompanying memorandum opinion, it is hereby ORDERED that:

       1.       The Clerk is directed to REMOVE the case from Civil Suspense;

       2.       The Objections to the R&R are SUSTAINED in part and the R&R is NOT

APPROVED; and

       3.       Plaintiff’s request for remand is GRANTED, and this matter is REMANDED to

the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further proceedings.

       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                     _____________________
                                                     CYNTHIA M. RUFE, J.
